                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 JANE DOES 1-5                                          CV-20-13-H-CCL

                                Plaintiffs,

    vs.                                                        Order

 CARROLL COLLEGE,

                               Defendant.

      Before the Court is Plaintiffs’ motion for admission pro hac vice of Michael

T. Wise. (Doc. 6). The Court has reviewed the affidavit provided my Mr. Wise in

support of the motion (Doc. 6-1) and finds it deficient in two respects. Firstly, the

affidavit states that Mr. Wise “will pay simultaneously with the filing of this

motion the admission fee in the amount of $495.00 as required by this court.”

(Doc. 6-1 at 1, ¶ 3). The fee required by this Court is only $255, and that appears

to be the fee paid when the motion was filed. In listing the courts in which he has

been admitted to practice, Mr. Wise lists “US District Court” without referencing

which District Court. (Doc. 61-1 at 2, ¶ 5).


                                    Page 1 of 2
      “Leave to appear pro hac vice is granted or denied solely at the discretion of

the presiding judge.” L.R. 83.1(d)(4). The defects in Mr. Wise’s affidavit may be

simple clerical errors, but they must be corrected before Plaintiffs’ (not

unopposed) motion can be granted. Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ motion for admission pro hac

vice of Michael T. Wise (Doc. 6) is DENIED with leave to re-file.

      Dated this 30th day of March, 2020.




                                     Page 2 of 2
